     Case 3:19-cv-01120-JAH-MSB Document 63 Filed 08/25/20 PageID.925 Page 1 of 2

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    ISMAEL ROMO, JR.,                                   Case No.: 19cv1120-JAH (MSB)
12                                       Plaintiff,
                                                          ORDER GRANTING IN PART SEVENTH
13    v.                                                  JOINT MOTION TO AMEND
                                                          SCHEDULING ORDER [ECF NO. 62]
14    COSTCO WHOLESALE CORPORATION, et
      al.,
15
                                     Defendants.
16
17
18         On August 20, 2020, the parties filed a “Seventh Joint Motion to Amend
19   Scheduling Order.” (ECF No. 62.) They ask the Court to continue the fact discovery
20   deadline for the sole purpose of obtaining certain records requested from the Social
21   Security Administration (“SSA”) until September 4, 2020, the deadline for expert
22   discovery until September 18, 2020, and the deadline for filing pre-trial motions until
23   October 16, 2020. (Id. at 4-5.) The parties assert that the requested continuance is
24   warranted so that they may obtain the requested SSA records and complete expert
25   depositions. (Id. at 4-5.) Plaintiff’s counsel explains in her supporting declaration that
26   the additional records requested from the SSA have not yet been received. (ECF No. 62-
27   1 at 3-4.) She further states that due to the unavailability of counsel, an additional two
28   weeks is necessary to complete expert depositions. (Id. at 4.)
                                                      1
                                                                                  19cv1120-JAH (MSB)
     Case 3:19-cv-01120-JAH-MSB Document 63 Filed 08/25/20 PageID.926 Page 2 of 2

1          Having considered the joint motion and finding good cause, the Court GRANTS IN
2    PART the motion as follows:
3         1. The deadline for completion of fact discovery is continued from August 21,
4    2020, until September 4, 2020, for the sole purpose of obtaining the requested SSA
5    records.
6         2. The deadline to complete all expert discovery is continued from August 28,
7    2020, until September 18, 2020.
8         3. The deadline to file pretrial motions in continued from September 11, 2020,
9    until September 25, 2020.
10         All other deadlines and requirements remain as previously set. In light of the
11   numerous continuances granted in this case, absent exceptional circumstances, the
12   Court is not inclined to grant any further requests to continue Scheduling Order
13   deadlines.
14         IT IS SO ORDERED.
15   Dated: August 24, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
                                                                              19cv1120-JAH (MSB)
